                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
    DONNA CHRASTECKY AND                            §
    MICHAEL CHRASTECKY,                             §
                    Plaintiffs                      §
                                                    §         Case No. A-19-CV-1240-LY-SH
       v.                                           §
                                                    §
    C. R. BARD, INC.,                               §
                    Defendant

                                                ORDER

      Before this Court are Defendant’s Motions to Limit or Exclude Certain Opinions and

Testimony of Dr. Bruce Rosenzweig, M.D. (Dkt. No. 75), Joe Gonzales, M.D. (Dkt. No. 77), and

Kenneth McCoin, Ph.D. (Dkt. No. 79), and Defendant’s Motion to Exclude or Limit Certain

General and Specific Opinions and Testimony of Ahmed El-Ghannam, Ph.D. (Dkt. No. 81), all

filed on August 15, 2019 (collectively, the “Motions to Exclude”), along with the associated

response and reply briefs.

      On January 22, 2020, the District Court referred all pending and future non-dispositive motions

in this case to the undersigned for resolution pursuant to 28 U.S.C. § 636(b)(1)(A), Federal Rule

of Civil Procedure 72, and Rule 1(c) of Appendix C of the Local Rules of the United States District

Court for the Western District of Texas. The District Court also referred all pending and future

dispositive motions to the undersigned for report and recommendation pursuant to 28 U.S.C.

§ 636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d) of Appendix C of the Local

Rules of the United States District Court for the Western District of Texas.1




1
 The Court will address Defendant’s Motion for Summary Judgment (Dkt. No. 69) in a separate Report
and Recommendation.
                                      I.   BACKGROUND

A. The Underlying MDL

   This product liability lawsuit resides in one of seven multidistrict litigations (“MDLs”)

involving the use of transvaginal surgical mesh to treat pelvic organ prolapse and stress urinary

incontinence. The Judicial Panel on Multidistrict Litigation assigned 100,000 of these MDL cases

to the Honorable Joseph R. Goodwin, United States District Judge for the U.S. District Court for

the Southern District of West Virginia, Charleston Division. Dkt. No. 102. Approximately 14,000

of these cases were filed against C. R. Bard, Inc., one of the manufacturers of transvaginal surgical

mesh. See In Re: C. R. Bard, Inc., Pelvic Repair System Products Liability Litigation, No. 2:10-

CV-2187, MDL 2187 (S.D. W. Va.) (the “Bard MDL”).

   To manage the Bard MDL efficiently and effectively, Judge Goodwin conducted pretrial

discovery and motions practice on an individualized basis. He selected approximately 300 of the

Bard cases to become part of a “wave” of cases to be prepared for trial and applied to them the

same scheduling deadlines, limitations on discovery, and rules regarding motion practice. See

Pretrial Order No. 244 in Bard MDL. Judge Goodwin has ruled on a plethora of Daubert motions

filed by the parties, some of which are at issue in the instant case.

B. The Instant Lawsuit

   The Plaintiff in this case, Donna Chrastecky (“Plaintiff’), alleges that she suffered serious

injuries after she was implanted with the Bard Align TO Urethral Support System device (the

“Align Device”) on October 22, 2010, by Dr. Ash Dabbous and Dr. Troy Haliparn at the Louis

Pasteur Surgery Center in San Antonio, Texas. Plaintiff alleges that after the implantation, she

began to suffer complications, including pain, rashes, irritation, infections, numbness, tingling,

and the inability to void. Although Plaintiff has undergone multiple surgeries to remove the Align

Device, she alleges that she continues to experience constant pain, infections, the inability to

                                                    2
maintain physical activity, depression, anxiety, and an inability to engage in intimate relations with

her husband. On October 19, 2012, Plaintiff and her husband, Michael Chrastecky (together,

“Plaintiffs”), filed this lawsuit directly into the Bard MDL, alleging negligence; strict liability

design defect, manufacturing defect, and failure to warn; breach of express and implied warranties;

and loss of consortium. See Dkt. Nos. 1 & 86-1. Plaintiffs seek compensatory and punitive

damages, attorney fees, costs, interest, “or any other relief, monetary or equitable, to which they

are entitled.” Dkt. No. 86-1 at p. 34.

    More than five years after Plaintiffs filed this case, the parties notified Judge Goodwin that

they had reached a settlement. Dkt. No. 38. Accordingly, on October 27, 2017, Judge Goodwin

ordered the case to be docketed as “inactive” and ordered the parties to file a joint motion to

dismiss. Id. Ultimately, however, the parties were unable to reach a settlement. On February 4,

2019, Judge Goodwin returned the case to the active docket. Dkt. No. 42.

    On December 3, 2019, Judge Goodwin transferred this case to the Western District of Texas

“[f]or the convenience of the parties and in order to promote the final resolution of [this case],”

reasoning that the case would be concluded more expeditiously in the venue “from which [it]

arise[s].” Dkt. No. 102 at p. 1. The parties had notified Judge Goodwin that the proper venue for

the case would be in this District. Id. The District Court referred this case to the undersigned on

January 22, 2020. On January 31, 2020, the Court held a status conference, during which the parties

informed the Court that all pending motions are ripe for disposition. Accordingly, the Court makes

the following rulings on the instant Motions to Exclude.2




2
 A motion to exclude testimony is non-dispositive under 28 U.S.C. 636(b)(1)(A). See Rollins v. Calderon,
2019 WL 4544459, at *1 (S.D. Tex. May 13, 2019); Masimo Corp. v. Philips Elec. N. Am. Corp., 62
F. Supp. 3d 368, 388 (D. Del. 2014) (stating that a Daubert motion to exclude testimony presents a non-
dispositive matter).

                                                     3
                                 II.    LEGAL STANDARDS

A. Daubert

   In Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 589 (1993), the Supreme Court

held that trial judges must ensure that any and all scientific testimony or evidence admitted is not

only relevant, but reliable. Subsequent to Daubert, Rule 702 of the Federal Rules of Evidence was

amended to provide that a witness

               qualified as an expert . . . may testify . . . in the form of an opinion
               . . . if (1) the testimony is based upon sufficient facts or data, (2) the
               testimony is the product of reliable principles and methods, and
               (3) the witness has applied the principles and methods reliably to the
               facts of the case.

Guy v. Crown Equipment Corp., 394 F.3d 320, 325 (5th Cir. 2004) (quoting Fed. R. Evid. 702).

The Rule 702 and Daubert analysis applies to all proposed expert testimony, including

nonscientific “technical analysis” and other “specialized knowledge.” Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 141 (1999).

   Under Daubert, expert testimony is admissible only if the proponent demonstrates that (1) the

expert is qualified; (2) the evidence is relevant to the suit; and (3) the evidence is reliable. See

Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998); Watkins v. Telsmith, Inc., 121

F.3d 984, 989 (5th Cir. 1997). The overarching focus of a Daubert inquiry is the “validity and thus

evidentiary relevance and reliability of the principles that underlie a proposed submission.”

Watkins, 121 F.3d at 989 (quoting Daubert, 509 U.S. at 594-96). “The proponent of expert

testimony bears the burden of establishing the reliability of the expert’s testimony.” Sims v. Kia

Motors of Am., Inc., 839 F.3d 393, 400 (5th Cir. 2016). Because the Daubert test focuses on the

underlying theory on which the opinion is based, the proponent of expert testimony need not prove

that the expert’s testimony is correct, but rather that the testimony is reliable. Moore, 151 F.3d at

276. This determination of reliability includes a preliminary determination “whether the reasoning

                                                     4
or methodology underlying the testimony is scientifically valid and of whether that reasoning or

methodology properly can be applied to the facts in issue.” Daubert, 509 U.S. at 592-93.

    Daubert sets forth four specific factors that the trial court should ordinarily apply when

considering the reliability of scientific evidence: (1) whether the technique can be or has been

tested; (2) whether it has been subjected to peer review or publication; (3) whether there is a known

or potential rate of error; and (4) whether the relevant scientific community generally accepts the

technique. Id. This test of reliability, however, is “flexible,” and these factors “neither necessarily

nor exclusively apply to all experts or in every case.” Kumho Tire, 526 U.S. at 141. “Rather, the

law grants a district court the same broad latitude when it decides how to determine reliability as

it enjoys in respect to its ultimate reliability determination.” Id. at 142.

    Notwithstanding the testing of an expert’s qualification, reliability, and admissibility, “the

rejection of expert testimony is the exception rather than the rule.” Fed. R. Evid. 702, Adv. Comm.

Notes (2000). “Vigorous cross-examination, presentation of contrary evidence, and careful

instruction on burden of proof are the traditional and appropriate means of attacking shaky but

admissible evidence.” Daubert, 509 U.S. at 596.

B. Law of the Case Doctrine

    Rulings made by a transferor court remain in effect in the transferee court. The transferee court

respects those rulings under the “law of the case” doctrine, which embodies the general

presumption that once an issue is decided in a case it should not be readily re-decided later in the

case. 15 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE                   AND   PROCEDURE

§ 3867 (4th ed. 2019). “The law of the case doctrine requires that courts not revisit the

determinations of an earlier court unless (i) the evidence on a subsequent trial was substantially

different, (ii) controlling authority has since made a contrary decision of the law applicable to such

issues, or (iii) the decision was clearly erroneous and would work . . . manifest injustice.” Id. at
                                                     5
411-12 (quotations omitted); see also Loumar, Inc. v. Smith, 698 F.2d 759, 762 (5th Cir. 1983)

(“The law of the case doctrine is closely related to the principle of res judicata. The latter prevents

collateral attack on the result of a completed lawsuit between the same parties; the former prevents

collateral attacks against the court's rulings during the pendency of a lawsuit.”). Judge Goodwin

has made numerous pre-trial rulings in this case, including rulings on Bard’s prior Daubert motions

to exclude, which this Court follows under the law of the case doctrine.

                                       III.    ANALYSIS

    The Court addresses in turn each of Bard’s four Motions to Exclude.

A. Bruce Rosenzweig, M.D.

    Plaintiffs have designated Bruce Rosenzweig, M.D., as an expert medical witness who will

opine on the liability and causation issues in this case. Dr. Rosenzweig is designated to testify as

to Plaintiff’s medical history and medical conditions; the implantation, use, and complications

arising from the use of the Align Device; the defects in the design, manufacture, and warnings of

the Align Device; and the causal relationship between the Align Device and the injuries of which

Plaintiffs complain in this case.

    Dr. Rosenzweig is a urogynecologist and Attending Physician and Assistant Professor of

Obstetrics and Gynecology at Rush University Medical Center in Chicago, Illinois. In addition,

“Dr. Rosenzweig has performed over a thousand pelvic floor surgical procedures, and over 200

surgeries dealing with complications related to synthetic mesh.” In re Ethicon, Inc., Pelvic Repair

Sys. Prod. Liab. Litig., 2014 WL 186872, at *20 (S.D. W. Va. Jan. 15, 2014).

    In his Expert Report, Dkt. No. 89-1 at p. 65, Dr. Rosenzweig opined:

                After reviewing her medical records and conducting my interview
                with the patient, I conclude that the Bard Align device is the cause
                of the symptoms Mrs. Chrastecky has endured and is currently still
                suffering. None of her other medical conditions were the cause of
                her symptoms. To a reasonable degree of medical certainty, there is

                                                     6
                no other reasonable cause for her symptoms other than the Bard
                Align, given Mrs. Chrastecky’s medical history.

    In its motion, Bard does not dispute that Dr. Rosenzweig is a qualified expert. In fact,

Judge Goodwin has previously ruled in the Bard MDL, and in a related MDL, that Dr. Rosenzweig

is qualified to testify as to the general causation issues related to transvaginal mesh. See Bard

MDL, 2018 WL 514753, at *3 (S.D. W. Va. Jan. 23, 2018) (holding that Dr. Rosenzweig is

qualified to testify on the need for clinical trials and the adequacy of patient brochures); In re

Ethicon, Inc., Pelvic Repair Sys. Prod. Liab. Litig., 2014 WL 186872, at *20 (S.D. W. Va. Jan. 15,

2014) (concluding that “Dr. Rosenzweig is qualified to offer the opinion that the TVT is not

suitable for permanent implantation to treat stress urinary incontinence”). Regardless, Bard argues

that Dr. Rosenzweig’s testimony regarding specific3 causation as to Plaintiff is unreliable and

should be stricken in its entirety because:

        (1) his opinions are based on his general background and experience, rather than
            patient-specific testing;

        (2) his opinions based on a broad differential diagnosis are unreliable;

        (3) his claims that Plaintiff suffered injuries from mesh degradation, deformation,
            contracture/shrinkage, fraying, erosion/exposure, and migration are not based
            on any plaintiff-specific analysis;

        (4) his opinion on the applicable standard of care for some of Plaintiff’s treating
            providers is unreliable;

        (5) his opinions regarding the sufficiency of the Align IFC are unreliable;


3
  Bard also argues that Dr. Rosenzweig’s specific causation testimony should be stricken because his
general causation testimony is unreliable, referring to its motion to exclude Dr. Rosenzweig’s general
causation testimony filed in the Bard MDL. See Dkt. No. 76 at p. 8. Because the motion to exclude
Dr. Rosenzweig’s testimony regarding general causation was filed in the Bard MDL case, this Court does
not have jurisdiction to rule on that motion. See Bard MDL, 2018 WL 514753 (S.D. W. Va. Jan. 3, 2018).
In addition, Bard previously was directed to file “general causation objections” in the main MDL by Judge
Goodwin, who warned Bard that he would not rule on “general causation issues raised in a specific
causation motion.” Priddy v. C. R. Bard, Inc., 2018 WL 662500, at *3 (S.D. W. Va. Feb. 1, 2018).
Accordingly, under the law of the case doctrine, the Court will not address the general causation issues
raised in the instant Motion.

                                                     7
       (6) his opinion that there were safer alternative designs available is unreliable; and

       (7) his opinion on future possible adverse events is unreliable and unsupported.

The Court addresses each of these arguments.



   Bard argues that Dr. Rosenzweig’s specific causation opinions about Plaintiff’s alleged

injuries “are based on nothing more than Dr. Rosenzweig’s general background and experience,

rather than patient-specific testing.” Dkt. No. 76 at p. 10. Bard complains that “none of

Dr. Rosenzweig’s specific causation opinions about Ms. Chrastecky’s Claimed Injuries are based

on his testing of the Align TO device at issue, his examination or testing of explanted pathology

materials, his review of micrographs, or his personal examination of Ms. Chrastecky or her

symptoms and alleged conditions.” Id. at p. 11.

   In response, Plaintiffs emphasize that Dr. Rosenzweig’s specific causation opinions were not

based on his general background and experience alone, but were formulated after he reviewed

“hundreds of pages of case-specific evidence and testimony” from Plaintiff’s treating physicians

and medical centers where she was treated. Dkt. No. 89 at p. 6 (citing Dkt. No. 89-1 at Exh. C). In

addition, Plaintiffs point out that Dr. Rosenzweig reviewed scientific literature, corporate

documents from Bard, sample products, and deposition transcripts of Bard employees and

witnesses. Dkt. No. 89-1 at Exh. C. After performing an analysis of the facts and evidence in this

case, Dr. Rosenzweig concluded that the Align Device was a direct and proximate cause of the

symptoms suffered by Plaintiff and that none of her other medical conditions were the cause of

her symptoms. Plaintiffs contend that in reaching his opinions, Dr. Rosenzweig applied his

knowledge, skill, education, and experience as a urogynecologist to the facts of this case by

performing a differential diagnosis, “ruling in” possible causes of Plaintiff’s injuries, and “ruling

out” the least likely causes.

                                                   8
   The Court finds that Dr. Rosenzweig’s Expert Report sufficiently explains his specific

causation opinions as to Plaintiff’s alleged injuries in this case, and finds that those opinions are

supported by sufficient facts and data. See Dkt. No. 89-1 at 31-73. As Judge Goodwin held in

Wave 5 of the Bard MDL, if Bard wishes to challenge the soundness of Dr. Rosenzweig’s specific

causation opinions, “it may do so by offering competing testimony or through cross-examination.”

Corely-Davis v. C.R. Bard, Inc., 2018 WL 834944, at *2 (S.D. W. Va. Feb. 12, 2018) (denying

Bard’s lack of case-specific objections to Dr. Rosenzweig’s expert report where Dr. Rosenzweig

explained how he formulated those opinions and relied on sufficient facts and data). Accordingly,

Bard’s Motion to Exclude on this basis is DENIED.



   Bard next argues that Dr. Rosenzweig’s opinions based on his differential diagnosis are

unreliable. Differential diagnosis is a “scientific technique that essentially involves the process of

elimination.” Sims, 893 F.3d at 401. As the Fifth Circuit has observed: “Many courts have found

that a properly performed differential diagnosis can yield a reliable expert opinion.” Johnson v.

Arkema, Inc., 685 F.3d 452, 468 (5th Cir. 2012) (citing Westberry v. Gislaved Gummi AB, 178

F.3d 257, 262 (4th Cir. 1999)).

   Dr. Rosenzweig explained his differential diagnosis as follows:

               After reviewing her medical records and conducting my interview
               with the patient, I conclude that the Bard Align device is the cause
               of the symptoms Mrs. Chrastecky has endured and is currently still
               suffering. None of her other medical conditions were the cause of
               her symptoms. To a reasonable degree of medical certainty, there is
               no other reasonable cause for her symptoms other than the Bard
               Align, given Mrs. Chrastecky’s medical history.

               In performing a differential diagnosis, I have ruled out other
               conditions as causes of Mrs. Chrastecky[’s] complaints and
               damages. Other attributing factors to her pain could be related to
               possible denervation from her prior hysterectomy; although she did
               not complain of muscle spasms, numbness, or pain until after the

                                                    9
              mesh was implanted. A dislocated coccyx was also diagnosed after
              her implant which may have added to her symptoms, but would not
              cause dyspareunia. Although she did have a prior history of urge
              incontinence, incomplete emptying, and periodic UTI’s; these issues
              were clearly exacerbated by her sling and subsequent procedures
              and revisions. Mrs. Chrastecky suffered from chronic vaginal, groin,
              pelvic, and perineal pain, tape kinking causing bladder outlet
              obstruction, mesh exposure, piriformis muscle tear causing
              pudendal neuropathy, vulvodynia, levator spasms, myalgia,
              recurrent SUI, urinary symptoms, and dyspareunia after her Align
              implant. Each of these injuries and related medical conditions were
              caused by the Align.

              To a reasonable degree of medical certainty, the chronic foreign
              body reaction, cytotoxicity, migration, shrinkage, contraction,
              deformation, and degradation of the mesh constituted an
              unreasonably dangerous design defect, and the chronic foreign body
              reaction, cytotoxicity, migration, shrinkage, contraction,
              deformation, and degradation of the mesh caused Mrs. Chrastecky’s
              injuries and medical complications.

              Mrs. Chrastecky did not have, or subsequently develop, any medical
              or historical factors which increased her risk for developing chronic
              vaginal, groin, pelvic, and perineal pain, tape kinking causing
              bladder outlet obstruction, mesh exposure, pudendal neuropathy,
              vulvodynia, levator spasms, myalgia, recurrent SUI, urinary
              symptoms, and dyspareunia. Nor did she have, or subsequently
              develop, any medical or historical factors which increased her risk
              for developing these injuries after the Align was implanted.

              While she did exhibit a history of cervical cancer, seasonal allergies,
              hypothyroid disease, hearing loss, osteopenia, vertigo, idiopathic
              thrombocytopenic purpura, back pain, neck pain, mixed
              incontinence, urgency, frequency and periodic UTI’s, none of these
              factors were causative of her mesh related injuries and resulting
              medical conditions. None of her medical conditions were the cause
              of her symptoms. To a reasonable degree of medical certainty, there
              is no other reasonable cause for her symptoms other than the Align,
              given Mrs. Chrastecky’s medical history.

Dkt. No. 89-1 at 65-67.

   Bard argues that Dr. Rosenzweig’s differential diagnosis is unreliable because it “fails to rule

out all of Plaintiff’s medical conditions as potential causes.” Dkt No. 76 at p. 14. However, as

Judge Goodwin stated in Wave 4 of the Bard MDL:

                                                  10
               [A]n expert’s causation opinions will not be excluded because he or
               she has failed to rule out every possible alternative cause of a
               plaintiff’s illness. Bard’s suggested other possible alternative causes
               affect the weight—not the admissibility—of an expert’s testimony,
               unless the expert can provide no explanation for ruling out such
               alternative causes at trial.

Priddy v. C. R. Bard, Inc., 2018 WL 662500, at *2 (S.D. W.Va. Feb. 1, 2018) (quoting Westberry,

178 F.3d at 265). Accordingly, if Bard believes that Dr. Rosenzweig failed to consider other

alternative causes in his differential diagnosis analysis, Bard is free to address those issues through

cross-examination and competing testimony. See id. (denying Bard’s Motion to Exclude

Dr. Rosenzweig’s differential diagnosis). The Court finds that Dr. Rosenzweig considered

alternative causes for Plaintiff’s injuries and adequately explained his reasons for ruling out those

alternative causes. Therefore, this objection is DENIED.



   Bard next argues that Dr. Rosenzweig’s opinion that Plaintiff’s injuries were caused from the

Align Device’s mesh degradation, deformation, contracture/shrinkage, fraying, erosion/exposure,

migration, and the like are not based on any plaintiff-specific analysis, but rather are based on his

own general expert opinions in other cases. Judge Goodwin specifically rejected this argument in

Priddy:

               Bard also argues that Dr. Rosenzweig’s specific causation opinions
               pertaining to the purported degradation, contraction, and
               deformation of the mesh product are unreliable because he did not
               personally examine the removed mesh, and there was no pathology
               report prepared after the explant. However, Dr. Rosenzweig
               explained during his deposition his reasons for inferring from the
               plaintiff’s medical records the occurrence of degradation. If Bard
               wishes to challenge the soundness of this inference, it may do so by
               offering competing testimony or through cross-examination.

2018 WL 662500 at *2.




                                                    11
   This Court similarly finds that Dr. Rosenzweig has explained the basis for his opinions

regarding mesh degradation in his Expert Report. Accordingly, Bard’s objection is DENIED.



   Bard argues that Dr. Rosenzweig’s opinion that “Drs. Dabbous, Zimmern, Raz and Hibner’s

treatment of Mrs. Chrastecky met the standard of care” is unreliable because he has failed to

demonstrate that he has knowledge of or understands the applicable standard of care in any relevant

state outside of Illinois. Dkt. No. 76 at p. 16. Bard points out that Dr. Rosenzweig is licensed to

practice medicine only in Illinois, and that none of Plaintiff’s mesh-related treatment took place in

Illinois. Thus, Bard argues: “Because Rosenzweig does not demonstrate that he has knowledge of

or understands the applicable standard of care in any applicable state outside of Illinois, he is not

qualified to offer this standard-of-care opinion, and it would be inherently speculative.” Dkt.

No. 76 at p. 16. Bard is mistaken.

   Under Texas law, “[a] person is qualified to give opinion testimony concerning the causal

relationship between the alleged injury and the alleged departure from the applicable standard of

care only if the person is a physician and is otherwise qualified to render opinions on that causal

relationship under the Texas Rules of Evidence.” Harrington Schroeder, 2015 WL 9001573, at *5

(Tex. App.—San Antonio 2015, pet. denied). However, “a physician need not be licensed to

practice medicine in the state of Texas to be qualified to provide an expert opinion on causation in

an expert report.” Id. Texas law requires an expert witness only to be a physician who is “licensed

to practice medicine in one or more states in the United States.” Tex. Civ. Prac. & Rem. Code Ann.

§ 74.401(g)(1) (West 2011). Accordingly, Bard’s argument that Dr. Rosenzweig is not qualified

to testify as to Plaintiff’s treating physician’s standard of care because he is not licensed in Texas

is without merit. See Gonzalez v. Padilla, 485 S.W.3d 236, 244 (Tex. App.—El Paso 2016, no

pet.) (finding that physician licensed in Mississippi could testify as to standard of care for dressing
                                                    12
wounds in Texas); Harrington, 2015 WL 9001573, at *5 (rejecting argument that physician was

not qualified to testify as to causation because he was not licensed to practice medicine in the state

of Texas and was licensed to practice medicine only in the state of California); Kelly Ryan Cook,

P.A. v. Spears, 275 S.W.3d 577, 582–83 (Tex. App.—Dallas 2008, no pet.) (orthopedic surgeons,

who were licensed to practice medicine in California and New Jersey and who stated in their expert

reports that they were familiar with the standard of care in Texas, were qualified to opine on

standard of care for physician assistant assisting in orthopedic surgery in Texas); see also Nagle v.

Gusman, 2016 WL 9411377, at *7 (E.D. La. Feb. 25, 2016) (“Whether an expert can reliably opine

on a medical standard of care turns not on job titles but on the expert’s education, experience, and

other factors.”).4

    Accordingly, Bard’s standard of care argument is DENIED. Again, Bard is free to bring up

such issues on cross-examination.



    Next, Bard argues that Dr. Rosenzweig is not qualified to testify as to the adequacy of the

Align Device Instructions for Use (“IFU”). Because IFU opinions fall into the category of general

causation opinions, the Court will not address this objection in the instant Motion. See n.3 supra.

Regardless, as Plaintiffs point out, Judge Goodwin has rejected Bard’s argument that

Dr. Rosenzweig is unqualified to testify as to the IFU adequacy for vaginal mesh devices. See Bard

MDL, 2018 WL 514753, at *3 (“I therefore FIND that Dr. Rosenzweig is qualified to testify

generally on the adequacy of the patient brochures produced by Bard.”); see also Huskey v.


4
  Bard cites Judge Goodwin’s opinion in the Bard MDL, 2018 WL 4220618, at *3 (S.D. W. Va. Sept. 5,
2018), for the proposition that out-of-state physicians are not qualified to testify as to in-state standards of
care. Bard’s reliance on this opinion is misplaced. Judge Goodwin did not exclude the expert witness’s
testimony as to standard of care because he was licensed in another state; rather, the court excluded the
testimony based on the expert witness’s “own admission that he is unable to make any judgments as to
whether the plaintiffs’ treating physicians breached the applicable standard of care.” Id.

                                                        13
Ethicon, Inc., 29 F. Supp. 3d 691, 704 (S.D. W.Va. 2014) (“I therefore FIND that Dr. Rosenzweig

is qualified to testify generally on the adequacy of the TVT-O’s product warnings and marketing

materials.”). Accordingly, this objection is DENIED.



    Next, Bard argues that Dr. Rosenzweig’s opinion that safer alternative designs were available

is unreliable. Again, this a general causation objection, and Bard has been warned by

Judge Goodwin not to raise general causation issues in a specific causation motion. See Priddy,

2018 WL 662500, at *3. In addition, Judge Goodwin has rejected this argument. See Corely-Davis,

2018 WL 834944, at *3. Accordingly, this objection is DENIED.



    Bard argues Dr. Rosenzweig’s opinion that Plaintiff will have ongoing and future

complications from the Align Device is speculative, unreliable, and contradicted by his own

testimony. The Court finds that Dr. Rosenzweig is qualified to testify as to his opinion of Plaintiff’s

future medical complications from the Align Device. As noted, Dr. Rosenzweig reviewed

Plaintiff’s medical history, records, and subjective complaints, and based on his training,

education, knowledge, experience, and skill, he is qualified to testify as to his opinion of Plaintiff’s

future medical complications from the Align Device. This objection is DENIED.



    Finally, Bard argues that Dr. Rosenzweig should be precluded from opining on and testifying

to topics that were not disclosed in his Expert Report. Under Rule 26, expert reports must contain

“a complete statement of all opinions the witness will express and the basis and reasons for them.”

Fed. R. Civ. P. 26(a)(2)(B)(i). Therefore, an expert’s testimony generally is limited to his or her

report produced in accordance with Rule 26(a)(2)(B), and to explanations “that are a reasonable

extension of his report.” Bates & Co., Inc. v. Hosokawa Micron Int’l, Inc., 2005 WL 6227845, *1

                                                    14
(E.D. Tex. April 4, 2005). Accordingly, Dr. Rosenzweig’s testimony at trial should be limited to

his opinions and statements in his report and any explanations that are reasonably necessary to

explain the opinions in his report.



   Based on the foregoing, Bard’s Motion to Exclude Dr. Bruce Rosenzweig’s Testimony (Dkt.

No. 75) is DENIED. Bard is correct, however, that Dr. Rosenzweig’s testimony at trial should be

limited to his opinions and statements in his report, and any explanations that are reasonably

necessary to explain those opinions.

C. Ahmed El-Ghannam, Ph.D.

   Plaintiffs have designated Ahmed El-Ghannam, Ph.D. (“Dr. Ghannam”) as a general and

specific expert in the field of biomaterials and bioengineering who will testify that Bard’s medical

devices, including the Align Device implanted in Plaintiff, are defective in their design and

manufacture, and unsuitable for use as a biomaterial. Dr. Ghannam received his Ph.D. in

Bioengineering from the University of Pennsylvania in December 1995. From 2007 to the present,

he has been employed by the University of North Carolina at Charlotte as an Associate Professor

in the Department of Mechanical Engineering. In his Expert Report (Dkt. No. 81-3 at p. 46), Dr.

El-Ghannam opines, in relevant part, the following:

               Based on my review and analysis of the failed mesh, literature, and
               more than one-hundred explants that I have examined and based on
               my extensive background and experience, it is my opinion to a
               reasonable degree of scientific certainty that the Bard mesh
               implanted in Ms. Donna Chrastecky is not biocompatible and did
               not integrate with tissue nor augment it. It is my opinion with
               reasonable scientific certainty that mesh implanted in Ms. Donna
               Chrastecky, degraded in the body and she would have suffered a
               heightened inflammatory response and mesh erosion as a result of
               the degradation of the mesh products implanted in her body. It is
               also my opinion with reasonable scientific certainty that the mesh is
               defectively designed as the pores did not facilitate integration.


                                                  15
   Bard argues that some of Dr. El-Ghannam’s opinions and testimony should be excluded

because his opinions “exceed the scope of his skill, experience, training, knowledge, education,

and expertise.” Dkt. No. 82 at p. 7. Specifically, Bard argues that:

       (1) Dr. El-Ghannam is not qualified to testify regarding causation;

       (2) Dr. Ghannam’s specific causation opinions should be excluded because they
           are based on his improper general opinions, are the product of a logical fallacy,
           and were not the product of any differential diagnosis;

       (3) his design opinions should be excluded because he lacks the specialized
           knowledge, skill, experience, training and education necessary to offer opinions
           regarding polypropylene of its degradation;

       (4) Dr. Ghannam’s FTIR and SEM testing is unreliable because he lacks the
           qualifications to perform such tests; and

       (5) he lacks the necessary qualifications to provide opinions on manufacturing
           stresses and mesh testing.

As explained below, Judge Goodwin has already rejected the majority of Bard’s arguments

regarding Dr. Ghannam in the Bard MDL.



   Bard first argues that Dr. El-Ghannam is not qualified to testify regarding causation in this case

because he lacks a medical degree or the necessary clinical experience in pathology to form such

opinions. Judge Goodwin has already addressed and rejected this argument, reasoning as follows:

               Dr. El-Ghannam is certainly qualified in the field of biomaterials
               and biomedical engineering—he is educated and his professional
               experience has focused in this field. In moving to exclude, Bard fails
               identify any particular opinion advanced by Dr. El-Ghannam that
               speaks to the issue of general causation outside the scope of his
               expertise. Instead, Bard relies upon its conclusory assertion that
               without a medical education or background Dr. El-Ghannam is not
               “qualified to draw any connection between polypropylene
               degradation and any alleged injury to a particular plaintiff.” I
               disagree, Dr. El-Ghannam’s experience and review of the scientific
               literature adequately qualify him to opine on polypropylene,
               including its purported degradation and the resulting inflammatory
               response.

                                                   16
                                                 ***

               Dr. El-Ghannam is well-qualified in the field of biomaterials and
               biomedical engineering to testify regarding the interaction between
               implanted medical devices and, more specifically, the mechanisms
               and biologic effects of degradation of polypropylene.

Bard MDL, 2018 WL 514879, at *3 (S.D. W. Va. Jan. 23, 2018).

    Even if Judge Goodwin had not already rejected Bard’s qualification argument, it would

nevertheless fail because an expert’s lack of specialization goes to the weight of the testimony, not

its admissibility. See Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009) (“Differences in expertise

bear chiefly on the weight to be assigned to the testimony by the trier of fact, not its

admissibility.”); Hill v. Universal Am-Can, Ltd., 2007 WL 4530866, at *3 (E.D. Tex. Sept. 4,

2007) (noting that “a lack of specialization does not affect the admissibility of the testimony, but

rather, the weight to be given that testimony”). Accordingly, Bard’s objection is without merit.



    Bard next argues that Dr. Ghannam’s specific causation opinions that Plaintiff suffered injuries

due to mesh degradation should be excluded because there is no foundation to support his

conclusory statements. Bard contends that because Dr. Ghannam never examined Plaintiff, he

could not testify that she had suffered any injuries as a result of the mesh. Bard also points out that

Dr. Ghannam never read Plaintiff’s deposition and did not review all of Plaintiff’s medical records

in detail.

    Bard ignores the fact that Plaintiffs retained Dr. El-Ghannam not as a medical expert, but as a

biomedical and bioengineering expert to opine regarding the interaction between Plaintiff’s mesh

implant and her body. Bard also fails to mention that Dr. El-Ghannam actually examined and

analyzed the mesh at issue before forming his opinions: “I removed the tissue around the failed

implant taken from [Plaintiff] and analyzed the mesh samples using scanning electron microscopy


                                                    17
(‘SEM’), Fourier transform infrared spectroscopy (‘FTIR’) and Differential Scanning Calorimetry

(‘DSC’).” Dkt. No. 90-7 at p. 5. On examination, Plaintiff’s tissue showed signs of degradation

and migration.

   Dr. El-Ghannam testified that according to his experience analyzing hundreds of Bard mesh

devices, as well as his reading of pertinent medical literature, degrading mesh migrates from the

implantation site into other areas of the body and other organs. See Dkt. No. 90-11 at p. 38-39. He

found that Plaintiff’s tissue contained degraded mesh particles that had migrated from the mesh

into the surrounding tissue. Id. at p. 134-135. He noted that the literature is “full of data”

confirming the migration of mesh particles into other parts of the body, and opined that due to his

observations and analysis, Plaintiff experienced the same complications. Id. at 38-39.

   The Court finds that Dr. El-Ghannam has established an adequate foundation for his testimony.

The Court further finds that Bard’s criticisms of Dr. El-Ghannam’s specific causation opinions go

to the weight of his testimony, not to its admissibility. See Fair v. Allen, 669 F.3d 601, 607 (5th Cir.

2012) (“[T]he basis of an expert’s opinion usually goes to the weight, not the admissibility, of the

testimony.”); Priddy, 2018 WL 662500, at *2 (finding that Bard’s suggested other possible

alternative causes affect the weight, not the admissibility of the expert’s testimony).



   Next, Bard argues that Dr. El-Ghannam’s design defect opinions should be excluded because

he lacks the specialized knowledge, skill, experience, training, and education necessary to offer

opinions regarding polypropylene or its degradation. Judge Goodwin rejected this argument in the

Bard MDL in 2013, reasoning:

                 I have some concerns about Dr. El-Ghannam’s qualifications to
                 testify specifically as to the properties of polypropylene. However,
                 in sum, Dr. El-Ghannam has extensive education and experience in
                 biomaterials generally—which include polymers—and particularly
                 as it relates to materials implanted in the human body. Accordingly,
                                                    18
               I FIND that Dr. El-Ghannam has demonstrated sufficient knowledge
               of the area of polypropylene to qualify him to offer opinions on
               design defects.

Bard MDL, 948 F. Supp. 2d 589, 633 (S.D. W. Va. 2013). Again in 2018, Judge Goodwin found

that “Dr. El-Ghannam has demonstrated sufficient knowledge of the area of polypropylene to

qualify him to offer opinions on design defects.” Bard MDL, 2018 WL 514879, at *3. Judge

Goodwin also rejected Bard’s argument that Dr. El-Ghannam reached his design defect opinion

by virtue of an unreliable methodology, finding that his testing methodology “is sufficiently

reliable for his design defect opinion to withstand a Daubert challenge.” Id. at *4. As Judge

Goodwin found, Bard’s objections to Dr. El-Ghannam’s opinions as to design defects are more

properly raised at trial during cross-examination. Id.



   Bard next argues that Dr. Ghannam’s FTIR and SEM testing are unreliable because he lacks

the qualifications to perform such tests. Once again, Bard is attempting to raise an argument

already rejected in the underlying MDL. Judge Goodwin has already determined that “Dr. El-

Ghannam has demonstrated sufficient knowledge of the area of FTIR and SEM testing of

biomaterials to qualify him to opine on findings derived from FTIR and SEM tests on polymers.”

Bard MDL, 2018 WL 514879, at *4. In addition, Judge Goodwin concluded that “Dr. El-

Ghannam’s FTIR and SEM testing methodology is sufficiently reliable to pass a Daubert

challenge.” Id.; see also Bard MDL, 948 F. Supp. 2d at 633-35 (same). Accordingly, Bard’s

arguments are without merit.



   Last, Bard argues that Dr. El-Ghannam lacks the necessary qualifications to provide opinions

on manufacturing stresses and mesh testing. According to Bard, Dr. El-Ghannam criticizes the

manufacturing process of the mesh products, claiming that Bard improperly subjects the products

                                                   19
to mechanical stresses during knitting and heat setting. Bard argues that Dr. El-Ghannam is not

qualified to render an expert opinion on these topics because he is not a textile engineer and did

not review the necessary documents to understand the manufacturing process. Thus, Bard

contends, Dr. El-Ghannam’s opinions regarding the manufacturing defects of the knitted mesh

should be excluded. Bard also challenges the reliability of Dr. El-Ghannam’s opinion that

“increased stiffness of the polypropylene fibers is a degradation mark.” Dkt. No. 82 at p. 20.

   Again, Judge Goodwin ruled on these precise arguments in the Bard MDL, holding that

“Dr. El-Ghannam may opine on the manufacturing process as it relates to temperature, but not as

it relates to the knitting process of the mesh.” Bard MDL, 2018 WL 514879, at *5. In addition,

Judge Goodwin held that “Dr. El-Ghannam may opine on whether increased stiffness of the

polypropylene fibers is a degradation mark.” Id. Accordingly, the Court DENIES Bard’s

objections to Dr. El-Ghannam’s testimony except with regard to his opinions regarding Bard’s

alleged manufacturing defects of the knitting process of the mesh.



   In summary, the Court GRANTS IN PART AND DENIES IN PART Bard’s Motion to

Exclude or Limit Certain Opinions and Testimony of Ahmed El-Ghannam, Ph.D. (Dkt. No. 81).

The Court GRANTS the Motion to Exclude Bard’s objections to Dr. El-Ghannam’s opinions and

testimony regarding Bard’s alleged manufacturing defects of the knitting process of the mesh. The

Court DENIES the Motion to Exclude as to all other objections.

D. Joe Gonzales, M.D.

   Plaintiffs have designated Dr. Joe Gonzales, M.D., as an expert medical witness to provide

opinions regarding Plaintiff’s future medical care. Dr. Gonzales is a Physical Medicine and

Rehabilitation, Pain Medicine, and Occupational and Environmental Medicine specialist who has

practiced medicine in Texas since 1985. Dr. Gonzales is a licensed physician in Texas, and is board

                                                  20
certified by the American Academy of Physical Medicine and Rehabilitation, the American Board

of Pain Medicine, and the American College of Occupational and Environmental Medicine.

Dr. Gonzales opines in his Expert Report that “the total value of Plaintiff’s future medical

requirements as formulated in this life care plan,5 and which pertain to her relevant diagnostic

conditions and disabilities = $721,277.76.1” Dkt. No. 92-1 at p. 1.

    Bard argues that Dr. Gonzales’s opinions and testimony should be excluded because (1) he is

not qualified to render an opinion that the Align Device caused Plaintiff’s alleged medical issues;

(2) his opinions regarding future medical requirements of Plaintiff are based on assumptions not

supported by the factual record; and (3) his opinions regarding additional surgeries to remove the

mesh are unsupported by the record and unreliable.



    Dr. Gonzales opines in his Expert Report that Plaintiff’s future medical requirements are

“specifically attributable to the medical conditions which resulted from Mrs. Chrastecky’s

complications associated with the surgical implanted mesh product, which is reported to have

occurred on October 22, 2010.” Id. at p. 5. Bard argues that Dr. Gonzales is not qualified to render

an opinion that attributes Plaintiff’s alleged injuries to the Align Device. The Court agrees.

    As noted above, Plaintiffs designated Dr. Gonzales to provide opinions and to testify as to

Plaintiff’s future medical care, not regarding causation. Dr. Gonzales is a Physical Medicine and

Rehabilitation, Pain Medicine, and Occupational and Environmental Medicine specialist, but there

is no evidence that he has specialized training or knowledge in the implantation or removal of


5
  “Life care plans are comprehensive documents that objectively identify the residual medical conditions
and ongoing care requirements of ill/injured individuals, and they quantify the costs of supplying these
individuals with requisite, medically-related goods and services throughout probable durations of care. The
content and structure of a life care plan, and the methods used to produce it, are based upon comprehensive
assessments, interviews and/or examinations, research and analysis, and published methodologies and
standards of practice.” Dkt. No. 92-1 at p. 2.

                                                      21
vaginal mesh. He is not board certified in gynecology, urology, urogynecology, or any surgical

specialty. Plaintiffs have failed to demonstrate that Dr. Gonzales has the knowledge, skill,

experience, training or education that would permit him to opine that the Align Device caused

Plaintiff’s medical issues. Although Dr. Gonzales is qualified to give testimony regarding

Plaintiff’s future medical care, he is not qualified to testify that the Align Device caused Plaintiff’s

medical issues.



    Next, Bard argues that Dr. Gonzales’s opinions regarding Plaintiff’s future medical

requirements are unreliable and not supported by the factual record because (1) he never personally

examined Plaintiff; (2) he admitted during his deposition that he didn’t know the current condition

of the Plaintiff as of the date of the deposition; and (3) his opinion that Plaintiff would need

additional surgeries is not supported in the record. The Court disagrees.

    As Dr. Gonzales states in his Expert Report: “I formulated Mrs. Chrastecky’s future medical

requirements based upon my education, training and professional experience as a practicing

physician, Board Certified Physical Medicine & Rehabilitation Specialist, Board Certified Pain

Management Specialist, Board Certified Occupational and Environmental Medicine Specialist,

Certified Life Care Planner and Certified Physician Life Care Planner.” Id. at p. 130. In addition,

Dr. Gonzales avers in his report:

                I have employed a reasonable degree of medical probability as a
                primary criterion in the formulation of my medical
                recommendations, and I have made such recommendations with the
                intent of accomplishing the following Clinical Objectives of Life
                Care Planning:

                1. Diminish or eliminate Mrs. Chrastecky’s physical and
                psychological pain and suffering.

                2. Reach and maintain the highest level of function given
                Mrs. Chrastecky’s unique circumstances.

                                                    22
                 3. Prevent complications to which Mrs. Chrastecky’s unique
                 physical and mental conditions predispose her.

                 4. Afford Mrs. Chrastecky the best possible quality of life in light of
                 her condition.

Id.

      In addition, Dr. Gonzales explains that he formed opinions regarding Plaintiff’s future medical

care after reviewing all of her medical records and providing a 114-page detailed summary of those

medical records in his report. Id. at p. 6-121. While Dr. Gonzales did not perform a physical

examination of Plaintiff, he did perform an in-depth of interview of Plaintiff “for the purpose of

determining her diagnostic conditions and consequent circumstances.” Id. at p. 121. In addition,

he testified in his deposition that he also spoke to Plaintiff’s treating surgeon, Dr. Phillipe

Zimmern, a urologist, regarding her need for future medical care. Dkt. No. 92-2 at p. 15-16 (53:7-

25, 57:18-25). Based on the foregoing, the Court finds that there was an adequate basis for

Dr. Gonzales’s opinions regarding Plaintiff’s future medical care.

      While Bard makes much of the fact that Dr. Gonzales did not perform a physical examination

of Plaintiff, Bard ignores the fact that Dr. Gonzales did interview her. In addition, as Dr. Gonzales

testified in his deposition, a physical examination of Plaintiff was not necessary in this case

because: “That’s not someone that I would’ve put up in stirrups and examined. I would have relied

on her treating physician’s findings more so because of the nature of her injury. Most of the people

that I see are not people with . . . vaginal injuries.” Dkt. No. 92-2 at p. 43.

      Bard also argues that Dr. Gonzales’s Expert Report should be excluded because “he admitted

that he didn’t know the current condition of the Plaintiff as of the date of his deposition which

occurred about two months after his report was generated.” Dkt. No. 78 at p. 10. In addition, Bard

complains that Dr. Gonzales’s Expert Report is unreliable because it includes medications that

Plaintiff is no longer taking. However, Dr. Gonzales was retained as an expert to provide testimony

                                                     23
about Plaintiff’s future medical care, not her past or current medical care. Any changes in her

medical condition after the Expert Report was generated does not mean that the entire report is

unreliable. Such objections go to the weight and not the admissibility of the Expert Report. See

Fair v. Allen, 669 F.3d 601, 607 (5th Cir. 2012) (“[T]he basis of an expert’s opinion usually goes

to the weight, not the admissibility, of the testimony.”).

   Bard also argues that Dr. Gonzales’s opinion that Plaintiff would need additional surgeries in

the future to remove the mesh is unsupported by the record. Bard complains that Dr. Gonzales’s

“sole basis” for opining that Plaintiff would need additional surgeries to remove the mesh was

based on a conversation he had with Dr. Zimmern. Dkt. No. 78 at p. 8. Dr. Gonzales explained in

his deposition that his opinion that Plaintiff would need additional surgeries was based on the

Plaintiff’s treating physicians’ opinions that she would need additional surgeries, and in particular

Dr. Zimmern’s opinion “that [Dr. Zimmern] did not believe that it was possible to totally remove

all material, that it would have to be done periodically as symptoms and problems arose, and that

I should account for periodic excisions of the material.” Dkt. 92-2 at p. 57. Dr. Zimmern, Plaintiff’s

treating urologist, specializes in pelvic floor surgeries, such as reconstructive surgeries and mesh

removals. Dkt. No. 92-4 at p.16-17. The Court finds that Dr. Gonzales properly relied on the

medical records and Plaintiff’s treating physician’s findings in forming his opinion. Again, Bard’s

objections go to the weight, and not the admissibility, of the Expert Report.



   Based on the foregoing, Bard’s Motion to Exclude of Limit the Opinions and Testimony of Joe

Gonzales is GRANTED IN PART AND DENIED IN PART (Dkt. No. 77). The Court GRANTS

the Motion to Exclude Dr. Gonzales from testifying that the Align Device caused Plaintiff’s

medical issues, but DENIES the Motion to Exclude on all other grounds.



                                                   24
E. Kenneth McCoin, Ph.D.

    Plaintiffs have retained Dr. Kenneth G. McCoin, Ph.D., an economist, to testify regarding

Plaintiff’s past and future damages and present value calculations associated with Plaintiff’s future

medical expenses. In his Expert Report, Dr. McCoin prepared an appraisal of Plaintiff’s earning

capacity and found that she last worked as a vice-president of administration in 2010 and earned a

salary of $196,798. Dkt No. 79-2 at p. 2. Dr. McCoin predicted that Plaintiff’s 2019 earnings would

be $242,806. Id. He opined that the “present-day value of Mrs. Chrastecky’s earning capacity is

$3,651,132 of which $1,759,163 [is] apportioned to the past, and the remainder of $1,891,969 is

apportioned to the future.” Id. at p. 3.

    Bard argues that Dr. McCoin’s opinions and testimony should be excluded because he is not

qualified to render any opinions regarding Plaintiff’s past and future earning capacity.

Alternatively, Bard argues that Dr. McCoin’s opinions and testimony regarding loss of earning

capacity is unsupported and unreliable. Bard also argues that Dr. McCoin should be excluded from

testifying regarding opinions that have been withdrawn or for which he was unable to provide

testimony about at his deposition.



    Bard first argues that Dr. McCoin is not qualified to render any opinions regarding Plaintiff’s

past and future earning capacity. Bard points out that Dr. McCoin’s curriculum vitae shows only

“that he is trained in the fields of finance and business,” and that his professional experience

“primarily consists of being president of an investment advisor and then a private equity . . .

broker/dealer.” Dkt. No. 80 at p. 10. Bard contends that: “Nothing in his resume or testimony

establishes that he has specialized ‘knowledge, skill, experience, training, or education’ with

respect to calculating lost earning capacity. As a result, he is not qualified to render opinions

concerning Plaintiff’s alleged lost earning capacity or the present value of same.” Id.

                                                   25
   In response, Plaintiffs point out that Dr. McCoin earned his Ph.D. in economics from the

University of Houston in 1974 and has “worked as a professional economist and financial analysist

for nearly 50 years, has published numerous papers, [and] has served as an adjunct professor and

lecturer at the University of Houston, Houston Baptist University, and Rice University.” Dkt.

No. 91 at p. 4. Thus, Plaintiffs argue, “[t]here can be no doubt that Dr. McCoin is qualified to

testify regarding the financial impact of the injury suffered by Plaintiff in this case.” Id.

   Bard failed to respond to Plaintiff’s arguments in its Reply and apparently has abandoned its

lack of qualification argument. Even if it had not, Bard’s argument would fail because an expert’s

lack of specialization goes to the weight of the testimony, not its admissibility. See Huss v. Gayden,

571 F.3d 442, 452 (5th Cir. 2009) (“Differences in expertise bear chiefly on the weight to be

assigned to the testimony by the trier of fact, not its admissibility.”); Hill v. Universal Am-Can,

Ltd., 2007 WL 4530866, at *3 (E.D. Tex. Sept. 4, 2007) (noting that “a lack of specialization does

not affect the admissibility of the testimony, but rather, the weight to be given that testimony”).

Accordingly, Bard’s objection to Dr. McCoin’s qualifications is DENIED.



   Bard next argues that Dr. McCoin’s opinions and testimony regarding loss of earning capacity

are unsupported and unreliable because (1) they are based on assumptions that are not supported

by the factual record; (2) Dr. McCoin erroneously assumed that Plaintiff would have continued to

work as a vice-president after the company she owned with her husband was sold in 2017; (3) his

opinion as to the real rate of interest or discount rate he applies in unreliable; (4) his opinions

regarding Plaintiff’s past and future benefits are unreliable; and (5) he has failed to consider the

impact of income taxes for his opinions.

   All of these objections go to the weight of Dr. McCoin’s testimony, not to its admissibility.

Bard is free to bring up all of these arguments during cross-examination. As the Supreme Court
                                                    26
stated in Daubert: “Vigorous cross-examination, presentation of contrary evidence, and careful

instruction on burden of proof are the traditional and appropriate means of attacking shaky but

admissible evidence.” Daubert, 509 U.S. at 596.



   Finally, Bard argues that Dr. McCoin should be excluded from testifying regarding opinions

that have been withdrawn or for which he was unable to provide testimony at his deposition. Under

Rule 26, expert reports must contain “a complete statement of all opinions the witness will express

and the basis and reasons for them.” Fed. R. Civ. P. 26(a)(2)(B)(i). Therefore, an expert’s

testimony generally is limited to his or her report produced in accordance with Rule 26(a)(2)(B)

and to explanations “that are a reasonable extension of his report.” Bates & Co., Inc. v. Hosokawa

Micron Int’l, Inc., 2005 WL 6227845, *1 (E.D. Tex. April 4, 2005). Accordingly, Dr. McCoin’s

testimony at trial should be limited to his opinions and statements in his report and any

explanations that are reasonably necessary to explain the opinions in his report.



   In summary, the Court DENIES Bard’s Motion to Exclude or Limit Certain Opinions and

Testimony of Kenneth McCoin, Ph.D. (Dkt. No. 79). However, Bard is correct that Dr. McCoin’s

testimony at trial should be limited to his opinions and statements in his report and any

explanations that are reasonably necessary to explain the opinions in his report.

   SIGNED on February 14, 2020.



                                                       SUSAN HIGHTOWER
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  27
